Name: Commission Delegated Regulation (EU) NoÃ 877/2013 of 27Ã June 2013 supplementing Regulation (EU) NoÃ 473/2013 of the European Parliament and of the Council on common provisions for monitoring and assessing draft budgetary plans and ensuring the correction of excessive deficit of the Member States in the euro area
 Type: Delegated Regulation
 Subject Matter: monetary relations;  documentation;  economic structure;  economic conditions;  budget;  European Union law;  economic policy;  public finance and budget policy
 Date Published: nan

 13.9.2013 EN Official Journal of the European Union L 244/23 COMMISSION DELEGATED REGULATION (EU) No 877/2013 of 27 June 2013 supplementing Regulation (EU) No 473/2013 of the European Parliament and of the Council on common provisions for monitoring and assessing draft budgetary plans and ensuring the correction of excessive deficit of the Member States in the euro area THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 473/2013 of the European Parliament and of the Council of 21 May 2013 on common provisions for monitoring and assessing draft budgetary plans and ensuring the correction of excessive deficit of the Member States in the euro area (1), and in particular Article 10(3) thereof, Whereas: (1) Regulation (EU) No 473/2013 sets up a closer monitoring for Member States whose currency is the euro in excessive deficit procedure by means of additional reporting requirements aiming at ensuring prevention and early correction of any deviations from the Council recommendations or decisions to give notice to correct the excessive deficit. (2) Such monitoring complements the existing reporting obligations set out in Article 3(4)(a) and Article 5(1)(a) of Council Regulation (EC) No 1467/97 of 7 July 1997 on speeding up and clarifying the implementation of the excessive deficit procedure (2) which require that a Member State in excessive deficit procedure subject to a Council recommendation made in accordance with Article 126(7) of the Treaty or a notice made in accordance with Article 126(9) of the Treaty shall report to the Council and the Commission on action taken to correct the excessive deficit. This report shall include the targets for government expenditure and revenue and for the discretionary measures on both the expenditure and the revenue side consistent with the Councils recommendation, as well as information on the measures taken and the nature of those envisaged to achieve the targets. (3) Regulation (EU) No 473/2013 complements this initial reporting requirement by requiring a more frequent reporting from Member States whose currency is the euro which are in excessive deficit. The latter will have to report to the Commission and to the Economic and Financial Committee (EFC) every six months if subject to a Council recommendation made in accordance with Article 126(7) and every three months if subject to a Council decision to give notice in accordance with Article 126(9) TFEU on the action taken to correct the excessive deficit. The reporting should contain, for the general government and its sub-sectors, the in-year budgetary execution, the budgetary impact of discretionary measures taken on both the expenditure and the revenue side, targets for the government expenditure and revenues and information on the measures adopted and the nature of those envisaged to achieve the targets. This more frequent reporting will help the Commission and the EFC to continuously monitor whether the Member State concerned is on track to correct its excessive deficit. (4) According to Article 10(3) of Regulation (EU) No 473/2013, the content of this additional reporting is to be specified by the Commission. This delegated act provides a clear framework for the information to be reported by Member States whose currency is the euro and which are subject to an excessive deficit procedure. The reporting established by this delegated Regulation will provide a structured and harmonised view of the budgetary situation of the Member States concerned. The report should contain annual and quarterly data in order to provide details on the on-going correction. Data should be reported on a cash and accrual basis (according to the European System of National Accounts ESA) in order to allow a better understanding of the dynamics of the budgetary situation. Given that an excessive deficit procedure can be open on the basis of non-compliance with either or both the deficit and the debt-to-GDP Treaty reference values, the evolution of the main components of the general government deficit and debt developments should be reported. (5) Actual data reported under this delegated act should be consistent with data reported to Eurostat in the context of the excessive deficit procedure, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation lays down specifications concerning the content of the reports that may be requested by the Commission from Member States whose currency is the euro which are subject to an excessive deficit procedure. Article 2 Structure and content of the reporting 1. The reports referred to in Article 1 shall have the following structure:  Actual balances, debt developments, and updated budgetary plans for the period of correction for the general government and its sub-sectors;  Description and quantification of the fiscal strategy in nominal and structural terms (cyclical component of the balance, net of one-off and temporary measures) to correct the excessive deficit by the deadline set by the Council in the view of the latest Council recommendation or decision to give notice in accordance with Article 126(7) or Article 126(9) TFEU, including detailed information on budgetary measures planned or already taken to achieve these targets and their budgetary impact. 2. The reports shall include tables as indicated in the Annex to this Regulation. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 27 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 140, 27.5.2013, p. 11. (2) OJ L 209, 2.8.1997, p. 6. ANNEX Tables to be included in the reports to be submitted in accordance with Article 10(3) of Regulation (EU) No 473/2013 on common provisions for monitoring and assessing draft budgetary plans and ensuring the correction of excessive deficit of the Member States in the euro area NB: In tables below, Year t corresponds to the year of submission of the report. Reporting for the items indicated in bold is compulsory. The conceptual framework agreed in the context of Council Directive 2011/85/EU (1) should be implemented. Table 1a In-year quarterly budgetary execution on cash basis (3) for the general government and its sub-sectors (4) EUR millions Year t (2) Q1 Q2 Q3 Q4 Overall balance by sub-sector (6-7) 1. General government 2. Central government 3. State government 4. Local government 5. Social security funds For each sub-sector (please indicate which) 6. Total revenue/inflows Of which (indicative list) Taxes, of which: Direct Taxes Indirect taxes, of which: VAT Social contributions Sales Other current revenue Capital revenue Inflows from operations in financial instruments 7. Total expenditure/outflows Of which (indicative list) Purchase of goods and services Compensation of employees Interest Subsidies Social benefits Other current expenditure Capital transfers payable Capital investments Outflows from operations in financial instruments Table 1b In-year quarterly budgetary execution and prospects in accordance with ESA standards and seasonally non-adjusted (6) for the general government and its sub-sectors The data of budgetary execution provided in Table 1a and 1b should be consistent; a reconciliation table showing the methodology of transition between the two tables should be communicated. EUR millions ESA code Year t (5) Q1 Q2 Q3 Q4 Net lending (+)/net borrowing ( ) 1. General government (6) S.13 2. Central government S.1311 3. State government S.1312 4. Local government S.1313 5. Social security funds S.1314 For the general government (voluntary for the sub-sectors) 6. Total revenue (6) TR Of which Taxes on production and imports D.2 Current taxes on income, wealth, etc. D.5 Capital taxes D.91 Social contributions D.61 Property income D.4 Other (7) 7. Total expenditure (6) TE Of which Compensation of employees D.1 Intermediate consumption P.2 Social payments D.62, D.632 (8) Interest expenditure D.41 Subsidies D.3 Gross fixed capital formation (6) P.51 Capital transfers D.9 Other (9) 8. Gross debt (10) Table 1c Annual budgetary targets in accordance with ESA standards for the general government and its sub-sectors ESA Code Year t  1 Year t Year t + ¦ (11) Net lending(+)/net borrowing ( ) by sub-sector (% GDP) 1. General government S.13 2. Central government S.1311 3. State government S.1312 4. Local government S.1313 5. Social security funds S.1314 General government (S.13) (% GDP) 6. Total revenue TR 7. Total expenditure TE 8. Interest expenditure D.41 9. Primary balance (12) 10. One-off and other temporary measures (13) rate of change rate of change rate of change 11. Real GDP growth 12. Potential GDP growth contributions:  labour  capital  total factor productivity % potential GDP % potential GDP % potential GDP 13. Output gap 14. Cyclical budgetary component 15. Cyclically-adjusted balance (1  14) 14. Cyclically-adjusted primary balance (13 + 6) 15. Structural balance (13  10) Table 2 Targets for the expenditure and revenues of the general government (S.13) in accordance with ESA standards % GDP ESA Code Year t  1 Year t Year t + 1 Year t + ¦ (14) 1. Total revenue target (= table 1c. 6) TR Of which 1.1. Taxes on production and imports D.2 1.2. Current taxes on income, wealth, etc. D.5 1.3. Capital taxes D.91 1.4. Social contributions D.61 1.5. Property income D.4 1.6. Other (15) p.m.: Tax burden (D.2 + D.5 + D.61 + D.91-D.995) (16) 2. Total expenditure target (= table 1c.7) TE (17) Of which 2.1. Compensation of employees D.1 2.2. Intermediate consumption P.2 2.3. Social payments D.62, D.6311, D.63121, D.63131 (20) of which: Unemployment benefits (18) 2.4. Interest expenditure D.41 2.5. Subsidies D.3 2.6. Gross fixed capital formation P.51 2.7. Capital transfers D.9 2.8. Other (19) Table 3a Budgetary measures adopted and envisaged by the general government and its sub-sectors on both the expenditure and the revenue side to achieve the targets presented in Table 2 Expected budgetary impact of measures adopted and envisaged (22) List of measures Detailed description (23) Target (Expenditure/Revenue) ESA Code Accounting principle (24) Adoption Status Incremental budgetary impact (EUR million) on year t  1 t t + 1 t + 2 t + (21) TOTAL Table 3b In-year quarterly reporting on the budgetary impact of the measures presented in Table 3a List of measures (25) In-year reporting for measures having an effect on year t (choose one of the alternatives below) (26) Expected annual budgetary impact for year t (EUR million) (= Table 3a) Quarterly observed budgetary impact (EUR million) (27) Cumulative observed budgetary impact since the start of the year (EUR million) Q1 Q2 Q3 Q4 TOTAL Table 4 General government (S.13) debt developments and prospects Year t  1 Year t Year t + ¦ (28) ESA Code % GDP % GDP % GDP 1. Gross debt (29) (= Table 1b.8 for the general government) 2. Change in gross debt ratio Contributions to changes in gross debt 3. Primary balance (= Table 1c. 9) 4. Interest expenditure (= Table 1c.8) D.41 5. Stock-flow adjustment of which:  Differences between cash and accruals (30)  Net accumulation of financial assets (31) of which:  Privatisation proceeds  Valuation effects and other (32) p.m.: Implicit interest rate on debt (33) (%) Other relevant variables 6. Liquid financial assets (34) 7. Net financial debt 8. Debt amortization (existing bonds) since the end of the previous year 9. Percentage of debt denominated in foreign currency (%) 10. Average maturity (years) 11. Real GDP growth (%) (= Table 1c row 11) (1) OJ L 306, 23.11.2011, p. 41. (2) The reporting is mandatory up to the current quarter included. If the data for the current quarter is not available, please provide latest available monthly data, indicating which month it corresponds to. For the overall balance of the general government, please provide the information until the latest available quarter (i.e. q-1). The normal quality assurance and revision policy should apply. (3) Equivalent figures from public accounting may be provided if cash-based data are not available; please specify the accounting basis used to fill all the information provided in this table. (4) Corresponding to the reporting to be provided in accordance with Article 3(2) of Directive 2011/85/EU. (5) The reporting shall span until the end of the current Year t; quarterly prospects are not binding and reported as estimates (possibly subject to revisions) for informational and monitoring purposes. (6) For the general government, the items labelled with (a) are to be additionally provided in seasonally-adjusted terms; if it cannot be provided by the national authorities, the seasonal adjustment will be performed by Eurostat, in liaison with the Member State concerned. (7) P.11 + P.12 + P.131 + D.39rec + D.7rec + D.9rec (other than D.91rec). (8) Under ESA95: D6311_D63121_D63131pay; in ESA2010 D632pay. (9) D.29pay + D.4pay (other than D.41pay) + D.5pay + D.7pay + P.52 + P.53 + K.2 + D.8. (10) As defined in Council Regulation (EC) No 479/2009 (OJ L 145, 10.6.2009, p. 1). (11) Following the request from the Commission to activate the reporting requirements provided for by Article 10(3) of Regulation (EU) No 473/2013, the reporting starts from the year of the opening of the excessive deficit procedure in accordance with Article 126(6) TFEU, and spans until the excessive deficit is planned to be corrected, in accordance with the deadline set by the Council recommendation in accordance with Article 126(7) TFEU or decision to give notice in accordance with Article 126(9) TFEU. (12) The primary balance is calculated as (B.9, item 8) plus (D.41, item 9). (13) A plus sign means deficit-reducing measures. (14) Following the request from the Commission to activate the reporting requirements provided for by Article 10(3) of Regulation (EU) No 473/2013, the reporting starts from the year of the opening of the excessive deficit procedure in accordance with Article 126(6) TFEU, and spans until the excessive deficit is planned to be corrected, in accordance with the deadline set by the Council Recommendation in accordance with Article 126(7) TFEU or decision to give notice in accordance with Article 126(9) TFEU. (15) P.11 + P.12 + P.131 + D.39rec + D.7rec + D.9rec (other than D.91rec). (16) Including those collected by the EU and including an adjustment for uncollected taxes and social contributions D.995), if appropriate. (17) (18) Includes cash benefits (D.621 and D.624) and in kind benefits (D.631) related to unemployment benefits. (19) D.29 + D.4 (other than D.41) + D.5 + D.7 + P.52 + P.53 + K.2 + D.8. (20) In ESA2010: D.62, D.632. (21) Year when the excessive deficit is planned to be corrected, in accordance with the deadline set by the Council recommendation in accordance with Article 126(7) TFEU or decisions to give notice in accordance with Article 126(9) TFEU. (22) Only measures sufficiently detailed and credibly announced should be reported. (23) Including reporting on which sub-sector is taking the measure. (24) By default, the impact of the measures will be reported on accrual basis, but, if impossible and reporting is in cash, it should be indicated explicitly. The impact is to be recorded in incremental terms  as opposed to levels  compared to the previous years baseline projection. Simple permanent measures should be recorded as having an effect of +/  X in the year(s) they are introduced and zero otherwise (the overall impact on the level of revenues or expenditures must not cancel out). If the impact of a measure varies over time, only the incremental impact should be recorded in the table. By their nature, one-off measures should be always recorded as having an effect of +/ X in the year of the first budgetary impact and /+ X in the following year, i.e. the overall impact on the level of revenues or expenditures in two consecutive years must be zero. (25) Select the measures reported in Table 3a which have a budgetary impact in year t. (26) Filling one of the two alternatives is mandatory: quarterly reporting (estimates possibly subject to revisions) at least until the current quarter and/or sum of the observed budgetary impact until the current date. (27) Indicate for each quarter whether the data reported corresponds to observed data; the reporting is mandatory up to the current quarter included. (28) Following the request from the Commission to activate the reporting requirements provided for by Article 10(3) of Regulation (EU) No 473/2013, the reporting starts from the year of the opening of the excessive deficit procedure in accordance with Article 126(6) TFEU, and spans until the excessive deficit is planned to be corrected, in accordance with the deadline set by the Council recommendation in accordance with Article 126(7) TFEU or decision to give notice in accordance with Article 126(9) TFEU. (29) As defined in Regulation (EC) No 479/2009. (30) The differences concerning interest expenditure, other expenditure and revenue could be distinguished when relevant or in case the debt-to-GDP ratio is above the reference value. (31) Liquid assets (currency), government securities, assets on third countries, government controlled enterprises and the difference between quoted and non-quoted assets could be distinguished when relevant or in case the debt-to-GDP ratio is above the reference value. (32) Changes due to exchange rate movements, and operation in secondary market could be distinguished when relevant or in case the debt-to-GDP ratio is above the reference value. (33) Proxied by interest expenditure divided by the debt level of the previous year. (34) Liquid assets are here defined as AF.1, AF.2, AF.3 (consolidated for general government, i.e. netting out financial positions between government entities), A.F511, AF.52 (only if quoted in stock exchange).